DETAILED ACTION
1.	This communication is responsive to Pre-Appeal Brief filed 11/24/2021.  As a result of the Pre-Appeal conference and an update search, claims 21-27, 29-37 and 39-40 (renumbered as 1-18) are allowed.
Claims 1-20, 28 and 38 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
3.	Claims 21-27, 29-37 and 39-40 now renumbered as 1-18, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to using a two-layer architecture to conduct frequent pattern mining. A first level of tasks is distributed to a plurality of computing nodes: the search space is partitioned, and one or more of the resulting partitions are assigned to each of the computing nodes. Each computing node has a plurality of processors. A second level of tasks is distributed to the processors within the computing nodes: the partition of the search space assigned to a particular computing node is sub-partitioned, and one or more sub-partitions are assigned to each of the processors of the computing node.

determine a second plurality of partitions from the at least one partition; and
allocate the second plurality of partitions, wherein the second plurality of partitions correspond to a portion of the pattern search space; 
a plurality of processors configured to process the second plurality of partitions allocated by the first processor; and 
wherein the first processor is further configured to: 
query the plurality of processors to determine a remaining time for each processor of the plurality of processors to process its allocated partition; and 
re-allocate a portion of a partition allocated to a processor of the plurality processors based on the remaining time for the processor to process the allocated partition”.  
Therefore, claims 21 and 31 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 22-27, 29-30, 32-37 and 39-40 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157